Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
25th day of November, 2003, by and between 1st Century Bank, National
Association (In Organization) (the “Bank”), on one hand, and Richard S. Cupp
(the “Executive”), on the other hand.

 

WHEREAS, the parties hereto wish to enter into an employment agreement to employ
the Executive as the President and Chief Executive Officer of the Bank and to
set forth certain additional agreements between the Executive and the Bank.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:

 

1.             Term.  The Bank will employ the Executive, and the Executive will
serve the Bank, under the terms of this Agreement for an initial term of three
(3) years (the “Initial Term”), commencing on the date the Bank opens for
business (the “Effective Date”).  However, if the Bank does not open for
business on or before December 31, 2004, this Agreement shall automatically
terminate and be of no effect. The Initial Term of this Agreement shall
automatically be extended for an additional one (1) year period unless, not
later than sixty (60) days prior to the expiration of the Initial Term, either
party hereto shall have given notice to the other that the Initial Term shall
not be so extended. Notwithstanding the foregoing, the Executive’s employment
hereunder may be earlier terminated, as provided in Section 4 hereof. The term
of this Agreement, as in effect from time to time in accordance with the
foregoing, shall be referred to herein as the “Term”. The period of time between
the Effective Date and the termination of the Executive’s employment hereunder
shall be referred to herein as the “Employment Period.”

 

2.                                       Employment.

 

(a)           Positions and Reporting. The Bank hereby employs the Executive for
the Employment Period as its President and Chief Executive Officer. During the
Employment Period, the Executive shall report directly to the Board of Directors
of the Bank (the “Board”), or a committee of the Board specifically authorized
to direct the Executive, composed of at least three (3) members of the Board.

 

(b)           Authority and Duties. The Executive shall exercise such authority,
perform such executive duties and functions and discharge such responsibilities
as are reasonably associated with the Executive’s position as President and
Chief Executive Officer, commensurate with the authority vested in the Executive
pursuant to this Agreement and consistent with the bylaws of the Bank.  During
the Employment Period, the Executive shall devote his full business time, skill
and efforts to the business of the Bank. Notwithstanding the foregoing, the
Executive may (i) make and manage personal business investments of his choice
and serve in any capacity with any civic, educational or charitable
organization, or any trade association, without seeking or obtaining approval by
the Board, provided such activities and service do not materially

 

--------------------------------------------------------------------------------


 

interfere or conflict with the performance of his duties hereunder and (ii) with
the approval of the Board serve on the boards of directors of other
corporations  By entering into this Agreement the Board specifically
acknowledges that the activities described in Exhibit A, attached and
incorporated by this reference, are permitted by the foregoing language.

 

The Bank shall make Executive a director of the Bank, and any subsidiaries of
the Bank contemporaneously with the execution of this Agreement. As the Bank
desires that Executive continue to serve as a director, the Bank shall use its
reasonable best efforts to cause the Executive to be elected a director at any
meeting of the Board or of the shareholders held for the purpose of electing
directors during the Term, and shall use its reasonable best efforts to insure
that the Executive remains a director of each subsidiary, including such
subsidiaries as may from time to time come into existence after the date
hereof.  The Executive shall not be entitled during the Employment Period to
receive any additional compensation (excluding the payment or reimbursement of
any expenses incurred by the Executive) for his services as a director of any of
the above entities.

 

3.                                       Compensation and Benefits.

 

(a)           Salary. During the Employment Period, the Bank shall pay to the
Executive, as compensation for the performance of his duties and obligations
under this Agreement, a base salary at the rate of $190,000 per annum, payable
in arrears not less frequently than monthly in accordance with the normal
payroll practices of the Bank (the “Base Salary”). Such Base Salary shall be
subject to review in the eleventh (11th) month after the Effective Date, and at
each anniversary of the Effective Date thereafter, for possible increase by the
Board based on factors including, but not limited to, market conditions and
performance of Executive and the Bank, in its sole discretion, but shall in no
event be decreased from the levels set forth above during the Initial Term, or
from its then-existing level during the Employment Period.

 

(b)           Annual Bonus.  Effective on the earlier of eighteen (18) months
after the Effective Date, or the day after the end of the first quarter in which
the Bank has a quarterly net profit, the Executive shall be entitled to receive
annual bonus amounts in the form of cash awards based upon the satisfaction of
performance criteria (the “Performance Goals”) that will be established by the
Board in its discretion and upon negotiation with the Executive at the beginning
of each year, subject to the approval of the Board.  Increased levels of
achievement of the agreed upon Performance Goals will correlate to increased
levels of annual bonus.  In the first year of the Term the target bonus
available shall be equal to 20% to 50% of the Executive’s base annual salary
then in effect, as determined in the sole discretion of the Board.  After the
completion of the first year of the Term, the target bonus available shall be
equal to 40% to 60% of the Executive’s base annual salary then in effect, as
determined in the sole discretion of the Board.   Performance Goals will include
goals consistent with the Bank’s business plan for the year, as established by
the Bank’s management and subject to the review and approval of the Board. The
final determinations as to the actual corporate and individual performance
against the Performance Goals shall be made by the Board in its sole good faith
discretion.  Executive’s bonus, if any, shall be paid in one lump sum to
Executive at such time as other executive bonuses are paid.  The Board retains
the discretion to determine whether a pro-rata bonus is appropriate if

 

--------------------------------------------------------------------------------


 

the Executive is terminated or leaves the employ of the Bank prior to the annual
determination of bonuses.

 

(c)           Other Benefits. During the Employment Period, the Executive shall
receive such life insurance, disability insurance and health insurance benefits,
holiday, vacation and sick pay benefits and other benefits which the Bank
extends, as a matter of policy, to all of its executive employees, except as
otherwise provided herein, and shall be entitled to participate in all deferred
compensation and other incentive plans of the Bank, on the same basis as other
like employees of the Bank. Without limiting the generality of the foregoing,
the Executive shall be entitled to four (4) weeks of vacation during the first
year of the Employment Period, and five (5) weeks of vacation during each
subsequent year of the Employment Period, which shall be scheduled in the
Executive’s discretion, subject to and taking into account applicable banking
laws and regulations and business needs. Unused vacation may be accrued up to a
maximum of six (6) weeks of unused vacation, at which time the Executive shall
cease to accrue unused vacation until used.

 

(d)           Business Expenses. During the Employment Period, the Bank shall
promptly reimburse the Executive for all documented reasonable business expenses
incurred by the Executive in the performance of his duties under this Agreement,
in accordance with the Bank’s employee manual or policies adopted by the Board
from time to time.

 

(e)           Car Allowance. The Bank shall provide the Executive with a monthly
automobile allowance of $750.00 per month during the Employment Period.

 

(f)            Club Membership. The Executive and the Bank agree that the
Executive’s participation in the membership of a country club or similar club
will assist in promoting the Bank’s business.  For this reason, the Bank shall
be responsible for the monthly dues related to such membership, as well as those
entertainment costs that are business related (without regard, however, to
whether such costs are deductible for income tax purposes), provided that
appropriate documentation is provided regarding the entertainment costs.

 

(g)           Stock Options

 

(i)            On the date of the first meeting of the Board following the date
the Bank opens for business, pursuant to the terms of the 2004 1st Century Bank
Stock Option Plan (the “Plan”), which shall be in the form of Exhibit B attached
hereto (subject to such changes as the parties shall agree to after good faith
negotiations during the thirty-day period immediately following the execution
hereof or as may be required by regulatory authorities), and subject to
subsequent shareholder approval of the Plan, the Bank shall grant to the
Executive an incentive stock option (the “Stock Option Agreement”) to purchase
up to that number of shares of the Bank’s common stock which is equal to 5% of
the number of shares of common stock of the Bank’s duly issued, fully paid and
outstanding shares as of the date the Bank opens for business. The exercise
price shall be $10.00, equal to the offering price for such shares in the Bank’s
initial stock offering, which the parties agree shall be deemed to be the fair
market value of such shares at the date of grant.  The Stock Option Agreement
shall have a term of 10 years. The options granted under the Stock Option
Agreement shall be exercisable as follows, subject to the Plan: (i) 25% of the
options shall vest and become exercisable on the first anniversary of the
Effective

 

--------------------------------------------------------------------------------


 

Date; and (ii) another 25% of the options shall vest and become exercisable on
each of the second, third and fourth anniversary of the Effective Date.

 

4.                                       Termination of Employment.

 

(a)           Termination for Cause. The Board may terminate the Executive’s
employment hereunder for “Cause” or without “Cause.” For purposes of this
Agreement termination for “Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order or material breach of any
provision of this Agreement.  For purposes of this Agreement, no act, or the
failure to act, on Executive’s part shall be considered “willful” unless done,
or omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interests of the Bank.

 

Termination under this Paragraph shall not prejudice any remedy that the Bank
may have at law, in equity, or under this Agreement.

 

(b)           Termination for Good Reason. The Executive shall have the right at
any time to terminate his employment with the Bank for any reason.  For purposes
of this Agreement, and subject to the Bank’s opportunity to cure as provided in
Section 4(c) hereof, the Executive shall have “Good Reason” to terminate his
employment hereunder if such termination shall be the result of:

 

(i)            a material diminution during the Employment Period in the
Executive’s title, duties or responsibilities as set forth in Section 2 hereof;

 

(ii)           a material breach by the Bank of the compensation and benefits
provisions set forth in Section 3 hereof;

 

(iii)          a material breach by the Bank of any material terms of this
Agreement; or

 

(iv)          the relocation of the Executive’s principal place of employment to
any location more than 50 miles from the Bank’s headquarters at the Effective
Date.

 

(c)           Notice and Opportunity to Cure. Notwithstanding the foregoing, it
shall be a condition precedent to the Bank’s right to terminate the Executive’s
employment for “Cause” pursuant to Paragraph 4(a), and the Executive’s right to
terminate his employment for “Good Reason” that (1) the party seeking the
termination shall first have given the other party written notice stating with
specificity the reason for the termination (“breach”) and (2) if such breach is
susceptible of cure or remedy, a period of 30 days from and after the giving of
such notice to cure the breach.  If the breach cannot reasonably be cured or
remedied within 30 days, the period for remedy or cure shall be extended for a
reasonable time (not to exceed 30 days), provided the

 

--------------------------------------------------------------------------------


 

breaching party has made and continues to make a diligent effort to effect such
remedy or cure.  With respect to terminations because of a willful violation of
any law, rule or regulation or final cease-and-desist order, or because of the
Executive’s personal dishonest or breach of fiduciary duty involving personal
profit, the Bank will not be required to provide a cure period.  Additionally, 
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to him a notice of termination which shall
include a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the members of the Board at a meeting of the Board called and
held for that purpose (which may be telephonic) finding that, in the good faith
opinion of the Board, Executive was guilty of conduct justifying termination for
Cause and specifying the particulars thereof in detail.

 

(d)           Termination Upon Death or Permanent Disability.  The Employment
Period shall automatically be terminated by the death of the Executive. The
Employment Period may be terminated by the Bank if the Executive shall be
subject to a “permanent disability” as such term is defined in the disability
insurance provided by the Bank, or if such insurance is not provided by the
Bank, the term shall mean that the Executive has been unable to perform his
duties under this Agreement for a period of at least 90 consecutive days or 120
days in any 180 day period, and it is not reasonable to believe that he would
ever be able to resume his duties on a full time basis.  If the Employment
Period is terminated by reason of the permanent disability of the Executive, the
Bank shall give 30-days’ advance written notice to that effect to the Executive.

 

(e)           Termination Upon a Change of Control.  In the event this Agreement
or Executive’s employment is terminated without Cause by the Bank or for Good
Reason by the Executive within twelve (12) months after the occurrence of a
Change of Control, (as defined below), the Executive shall be entitled to the
severance pay as described in Paragraph 5(a) below.

 

(f)            Definition of Change in Control.  A “Change in Control” shall be
deemed to have taken place if:

 

(i)            there shall be consummated any consolidation or merger of the
Bank in which the Bank is not the continuing or surviving corporation or
pursuant to which shares of the Bank’s capital stock are converted into cash,
securities or other property (other than a consolidation or merger of the Bank
in which the holders of the Bank’s voting stock immediately prior to the
consolidation or merger shall, upon consummation of the consolidation or merger,
own at least 50% of the voting stock) or any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Bank; or

 

(ii)           any person (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall, after the date hereof, become the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
securities of the Bank representing 40% or more of the voting power of all of
the then outstanding securities of the Bank having the right under ordinary
circumstances to vote in an election of the Board (including, without
limitation, any securities of the Bank that any such person has the right to
acquire pursuant to any agreement, or upon

 

--------------------------------------------------------------------------------


 

exercise of conversion rights, warrants or options, or otherwise, shall be
deemed beneficially owned by such person); or

 

(iii)          individuals who as of the Effective Date constitute the entire
Board and any new directors whose election by the Bank’s shareholders, or whose
nomination for election by the Board, shall have been approved by a vote of at
least a majority of the directors then in office who either were directors at
the date hereof or whose election or nomination for election shall have been so
approved shall cease for any reason to constitute a majority of the members of
the Board.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred in the event the Bank forms a holding company as a result of which the
holders of the Bank’s outstanding voting securities immediately prior to the
transaction hold, in approximately the same relative proportions as they held
prior to the transaction, substantially all of the outstanding voting securities
of a holding company owning all of the Bank’s outstanding voting securities
after the completion of the transaction.

 

5.                                       Consequences of Termination. The
following are the severance pay and benefits to which the Executive is entitled
upon termination of employment in all positions with the Bank, and such payments
and benefits shall be the exclusive payments and benefits to which the Executive
is entitled upon such termination.  Except in the case of termination of
employment by the Bank with Cause, or due to death, the post-termination
payments and benefits shall only be provided if the Executive first enters into
a form of release agreement reasonably satisfactory to the Bank releasing both
parties from any and all claims, known and unknown, related to the Executive’s
employment with the Bank.

 

(a)           Termination Without Cause or for Good Reason. In the event of
termination of the Executive’s employment hereunder (i) by the Bank without
“Cause” (other than upon death or permanent disability), (ii) by the Executive
for “Good Reason,” or (iii) a termination by the Bank without Cause or the
Executive for Good Reason within 12 months following a Change in Control, the
Executive shall be entitled to the following severance pay and benefits:

 

(i)            Severance Pay – a lump sum amount equal to one (1) year of the
Executive’s annual Base Salary.  However, in the event Executive’s employment is
terminated  by the Bank without Cause or the Executive terminates his employment
for Good Reason within 12 months following a Change in Control, the Executive
shall be entitled to receive two (2) times the highest annual cash compensation
amount paid to the Executive by the Bank within the three years preceding the
Change in Control;

 

(ii)           Benefits Continuation – continuation for 24 months (the
“Severance Period”) of coverage under the group medical care, disability and
life insurance benefit plans or arrangements in which the Executive is
participating at the time of termination, with the Bank continuing to pay its
share of premiums and associated costs as if Executive continued in the employ
of the Bank; provided, however, that the Bank’s obligation to provide such
coverages shall be terminated if the Executive obtains comparable substitute
coverage from another employer at any time during the Severance Period. 
Executive agrees to advise the Bank

 

--------------------------------------------------------------------------------


 

immediately if such comparable substitute coverage is obtained from another
employer.  The Executive shall be entitled, at the expiration of the Severance
Period, to elect continued coverage under the Bank’s medical benefit plans
pursuant to the terms of COBRA.

 

(b)           Termination Upon Disability.  In the event of termination of the
Executive’s employment hereunder by the Bank on account of permanent disability,
the Executive shall be entitled to the following severance pay and benefits.

 

(i)            Severance Pay – severance payments in the form of continuation of
the Executive’s Base Salary as in effect immediately prior to such termination
for a period of 6 months following the first date of disability; and

 

(ii)           Benefits Continuation – the same benefits as provided in
Section 5(a)(ii) above, to be provided during the Employment Period while the
Executive is suffering from a permanent disability and for a period of 6 months
following the effective date of termination of employment by reason of permanent
disability.

 

(c)           Termination Upon Death.  In the event of termination of the
Executive’s employment hereunder on account of the Executive’s death, the Bank
shall pay to the Executive’s beneficiary or beneficiaries or his estate, as the
case may be, the accrued Base Salary and accrued and unused vacation earned
through the date of death.  Such payment shall be made no later than sixty (60)
days after the date of death. In addition, Executive’s beneficiary(ies) or his
estate shall be entitled to the payment of benefits pursuant to any life
insurance policy of the Executive, as provided for in Section 3(c) above. The
Executive’s beneficiary or estate shall not be required to remit to the Bank any
payments received pursuant to any life insurance policy purchased pursuant to
Section 3(c) above.

 

(d)           Accrued Rights.  Notwithstanding the foregoing provisions of this
Section 5, in the event of termination of the Executive’s employment hereunder
for any reason, the Executive shall be entitled to payment of any unpaid portion
of his Base Salary through the effective date of termination, payment of any
unreimbursed business expenses incurred pursuant to Section 3(d) above, and
payment of any accrued but unpaid benefits solely in accordance with the terms
of any incentive bonus or employee benefit plan or program of the Bank.

 

(e)           Termination for Cause or Due to End of the Term.  In the event the
employment of the Executive is terminated by the Bank for Cause, the Bank shall
provide the Executive only salary and vacation earned through the date of
termination.  No severance payment or benefit shall be provided in such
instance. In the event the employment of the Executive is terminated as a result
of the expiration of the Term, the Executive shall be entitled to no severance
payment or benefit of any kind notwithstanding any provision to the contrary in
the Bank’s employee manual or policies then in effect, except as to matters such
as COBRA coverage required by law without reference to such manual or policies.

 

(f)            Nonassignability.  Neither the Executive nor any other person or
entity shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify, or otherwise encumber in advance any of
the rights or benefits of the Executive under this Section 5, nor shall any of
said rights or benefits be subject to seizure for the payment of any

 

--------------------------------------------------------------------------------


 

debts, judgments, alimony or separate maintenance, owed by the Executive or any
other person or entity, or be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise.  The terms of this Section 5(f) shall not
affect the interpretation of any provision of this Agreement.

 

(g)           Regulatory Restrictions.  The parties understand and agree that at
the time any payment would otherwise be made or benefit provided under Sections
5 or 18, depending on the facts and circumstances existing at such time, the
satisfaction of such obligations by the Bank may be deemed by a regulatory
authority to be illegal, an unsafe and unsound practice, or for some other
reason not properly due or payable by the Bank.  Among other things, the
regulations at 12 C.F.R. Part 30, Appendix A and at 12 C.F.R. Part 359
promulgated pursuant to Sections 18(k) and 39(a) of the Federal Deposit
Insurance Act, respectively, or similar regulations or regulatory action
following similar principles may apply at such time. The parties understand,
acknowledge and agree that, notwithstanding any other provision of this
Agreement, the Bank shall not be obligated to make any payment or provide any
benefit under Sections 5 or 18 where an appropriate regulatory authority
disapproves or does not acquiesce as required, if required, and the regulatory
authority’s disapproval or non-acquiescence is documented in a writing from the
regulatory authority, a copy of which is actually provided by the regulatory
authority or the Bank to the Executive.

 

(h)           Conditions to Severance Benefits. The Bank shall have the right to
seek repayment of the severance payments and benefits or to terminate payments
or benefits provided by this Section 5 in the event that the Executive fails to
honor, in accordance with their terms, the provisions of Sections 6 or 9
hereof.  For purposes only of this Section, Executive shall be treated as having
failed to honor the provisions of Section 6 or Section 9 hereof only upon the
vote of two-thirds of the Board following notice by the Bank to the Executive of
the alleged failure, an opportunity for the Executive to cure the alleged
failure for a period of 30 days from the date of such notice and the Executive’s
opportunity to be heard on the issue by the Board.

 

(i)            Suspension and Removal Orders.  If Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by notice served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)), the Bank’s obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings.  If the charges in the notice are dismissed, the
Bank may in its discretion:  (i) pay Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended; and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.  If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.

 

(j)            Termination by Default.  If the Bank is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected.

 

--------------------------------------------------------------------------------


 

(k)           Supervisory Assistance or Merger.  All obligations under this
Agreement shall be terminated, except to the extent that it is determined that
continuation of the Agreement is necessary for the continued operation of the
Bank:  (i) by the Comptroller of the Currency (the “Comptroller”) or his or her
designee, at the time that the Federal Deposit Insurance Corporation enters into
an agreement to provide assistant to or on behalf of the Bank under the
authority contained in Section 11 of the Federal Deposit Insurance Act (12
U.S.C. Section 1821); or (ii) by the Comptroller or his or her designee, at the
time that the Comptroller or his or her designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is in
an unsafe or unsound condition.  All rights of the parties that have already
vested, however, shall not be affected by such action.

 

6.             Confidentiality. The Executive agrees that he will not at any
time during the Employment Period or at any time thereafter for any reason, in
any fashion, form or manner, either directly or indirectly, divulge, disclose or
communicate to any person, firm, corporation or other business entity, in any
manner whatsoever, any confidential information or trade secrets concerning the
business of the Bank, including, without limiting the generality of the
foregoing, the techniques, methods or systems of its operation or management,
any information regarding its financial matters, or any other material
information concerning the business of the Bank (including customer lists), any
of its customers, governmental relations, customer contacts, underwriting
methodology, loan program configuration and qualification strategies, marketing
strategies and proposals, its manner of operation, its plans or other material
data, or any other information concerning the business of the Bank, its
subsidiaries or affiliates, and the Bank’s good will (the “Business”).  The
provisions of this Section 6 shall not apply to (i) information disclosed in the
performance of the Executive’s duties to the Bank based on his good faith belief
that such a disclosure is in the best interests of Bank; (ii) information that
is, at the time of the disclosure, public knowledge; (iii) information
disseminated by the Bank to third parties in the ordinary course of business;
(iv) information lawfully received by the Executive from a third party who,
based upon inquiry by the Executive, is not bound by a confidential relationship
to the Bank or otherwise improperly received the information; or (v) information
disclosed under a requirement of law or as directed by applicable legal
authority having jurisdiction over the Executive.

 

Executive agrees that all manuals, documents, files, reports, studies or other
materials used and/or developed by Executive for the Bank during the Term of
this Agreement are solely the property of the Bank, and that Executive has no
right, title or interest therein.  Upon termination of Executive’s employment,
Executive or Executive’s representative shall promptly deliver possession of all
such materials (including any copies thereof) to the Bank.

 

7.             Keyman Life Insurance. The Bank shall have the right to obtain
and hold a “keyman” life insurance policy on the life of the Executive with the
Bank as beneficiary of the policy. The Executive agrees to provide any
information required for the issuance of such policy and submit himself to any
physical examination required for such policy.

 

8.             Unsecured General Creditor.  Neither the Executive nor any other
person or entity shall have any legal right or equitable rights interests or
claims in or to any property or assets of the Bank under the provisions of this
Agreement.  No assets of the Bank shall be held under any trust for the benefit
of the Executive or any other person or entity or held in any way as security

 

--------------------------------------------------------------------------------


 

for the fulfilling of the obligations of the Bank under this Agreement. All of
the Bank’s assets shall be and remain the general, unpledged, unrestricted
assets of the Bank. The Bank’s obligations under this Agreement are unfunded and
unsecured promises, and to the extent such promises involve the payment of
money, they are promises to pay money in the future.  The Executive and any
person or entity claiming through him shall be unsecured general creditors with
respect to any rights or benefits hereunder.

 

9.             Business Protection Covenants.

 

(a)           Covenant Not to Compete.  The Executive agrees that he will not,
during the Employment Period, voluntarily or involuntarily, directly or
indirectly, (i) engage in any banking or financial products or service business,
loan origination or deposit-taking business or any other business competitive
with that of the Bank, its subsidiaries or affiliates (“Competitive Business”)
within Los Angeles County (the “Market Area”), (ii) directly or indirectly own
any interest in (other than less than three percent (3%) of any publicly traded
company or mutual fund), manage, operate, control, be employed by, or provide
management or consulting services in any capacity to any firm, corporation, or
other entity (other than the Bank or its subsidiaries or affiliates) engaged in
any Competitive Business in the Market Area, or (iii) directly or indirectly
solicit or otherwise intentionally cause any employee, officer, or member of the
Board or any of its subsidiaries or affiliates to engage in any action
prohibited under (i) or (ii) of this Section 9(a).

 

(b)           Inducing Employees To Leave The Bank; Employment of Employees. 
Any attempt on the part of the Executive to induce others to leave the Bank’s
employ, or the employ of any of its subsidiaries or affiliates, or any effort by
the Executive to interfere with the Bank’s relationship with its other employees
would be harmful and damaging to the Bank.  The Executive agrees that during the
Employment Period and for a period of twelve (12) months thereafter, the
Executive will not in any way, directly or indirectly:  (i) induce or attempt to
induce any employee of the Bank or any of its subsidiaries of affiliates to quit
employment with the Bank or the relevant subsidiary or affiliate; (ii) otherwise
interfere with or disrupt the relationships between the Bank and its
subsidiaries and affiliates and their respective employees; (iii) solicit,
entice, or hire away any employee of the Bank or any of its subsidiaries or
affiliates; or (iv) hire or engage any employee of the Bank or any subsidiary or
affiliate or any former employee of the Bank or any subsidiary or affiliate
whose employment with the Bank or the relevant subsidiary or affiliate ceased
less than one (1) year before the date of such hiring or engagement.

 

(c)           Nonsolicitation of Business.  For a period of twelve (12) months
from the date of termination of employment, the Executive will not divert or
attempt to divert from the Bank or any of its subsidiaries or affiliates, any
business the Bank or a subsidiary or affiliate had enjoyed or solicited from its
customers, borrowers, depositors or investors during the twelve (12) months
prior to termination of his employment.

 

(d)           Bank’s Ownership of Inventions.  To the extent that Executive has
intellectual property rights of any kind in any pre-existing works which are
subsequently incorporated in any work or work product produced in rendering
services to the Bank, Executive hereby grants Bank a royalty-free, irrevocable,
world-wide, perpetual non-exclusive license

 

--------------------------------------------------------------------------------


 

(with the right to sublicense), to make, have made, copy, modify, use, sell,
license, disclose, publish or otherwise disseminate or transfer such subject
matter.  Similarly, Executive agrees that all inventions, discoveries,
improvements, trade secrets, original works of authorship, developments,
formulae, techniques, processes, and know-how, whether or not patentable, and
whether or not reduced to practice, that are conceived, developed or reduced to
practice during Executive’s employment with the Bank, either alone or jointly
with others, if on the Bank’s time, using the Bank’s facilities, or relating to
the Bank shall be owned exclusively by the Bank, and Executive hereby assigns to
the Bank all of Executive’s right, title and interest throughout the world in
all such intellectual property.  Executive agrees that the Bank shall be the
sole owner of all domestic and foreign patents or other rights pertaining
thereto, and further agrees to execute all documents that the Bank reasonably
determines to be necessary or convenient for use in applying for, prosecuting,
perfecting, or enforcing patents or other intellectual property rights,
including the execution of any assignments, patent applications, or other
documents that the Bank may reasonably request.  This provision is intended to
apply to the extent permitted by applicable law and is expressly limited by
Section 2870 of the California Labor Code, which is set forth in its entirety in
Exhibit A to this Agreement.  By signing this Agreement, Executive acknowledges
that this Paragraphs shall constitute written notice of the provisions of
Section 2870.

 

(e)           Bank’s Ownership of Copyrights.  Executive agrees that all
original works of authorship not otherwise within the scope of Paragraph
(d) above that are conceived or developed during Executive’s employment with the
Bank, either alone or jointly with others, if on the Bank’s time, using Bank
facilities, or relating to the Bank, are “works for hire” to the greatest extent
permitted by law and shall be owned exclusively by the Bank, and Executive
hereby assigns to the Bank all of Executive’s right, title, and interest in all
such original works of authorship.  Executive agrees that the Bank shall be the
sole owner of all rights pertaining thereto, and further agrees to execute all
documents that the Bank reasonably determines to be necessary or convenient for
establishing in the Bank’s name the copyright to any such original works of
authorship.

 

10.           Resignations. The Executive agrees that upon termination of
employment, for any reason, he will submit his resignations from all offices and
directorships with the Bank and all of its subsidiaries.

 

11.           Other Agreements. The parties further agree that to the extent of
any inconsistency between this Agreement and any employee manual or policy of
the Bank, that the terms of this Agreement shall supersede the terms of such
employee manual or policy.

 

12.           Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be personally delivered or (unless otherwise specified) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or sent by facsimile, provided that the facsimile cover sheet contains a
notation of the date and time of transmission, and shall be deemed received:
(i) if personally delivered, upon the date of delivery to the address of the
person to receive such notice, (ii) if mailed in accordance with the provisions
of this Section 13, two (2) business days after the date placed in the United
States mail, (iii) if mailed other than in accordance with the provisions of
this Section 13 or mailed from outside the United States, upon the date of
delivery

 

--------------------------------------------------------------------------------


 

to the address of the person to receive such notice, or (iv) if given by
facsimile, when sent.  Notices shall be addressed as follows:

 

If to the Bank:

 

1st Century Bank, National Association

 

1875 Century Park East

 

Suite 1400

 

Los Angeles, CA 90067

 

 

 

Attn: Chairman of the Board

 

 

With a copy to:

 

Manatt, Phelps & Phillips, LLP

 

11355 West Olympic Avenue

 

Los Angeles, CA 90064

 

 

 

Attn: T.J. Grasmick, Esq.

 

 

If to the Executive, to:

 

 

 

Richard S. Cupp

 

4253 Mesa Vista Drive

 

La Canada, CA 91011

 

or to such other respective addresses as the parties hereto shall designate to
the other by like notice, provided that notice of a change of address shall be
effective only upon receipt thereof.

 

13.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement, the inception or termination of the Executive’s
employment, or any alleged discrimination or tort claim related to such
employment, including issues raised regarding the Agreement’s formation,
interpretation or breach, shall be settled exclusively by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”). Without limiting the foregoing,
the following potential claims by the Executive would be subject to arbitration
under the Arbitration Agreement:  claims for wages or other compensation due;
claims for breach of any contract or covenant (express or implied) under which
the Executive believes he would be entitled to compensation or benefits; tort
claims related to such employment; claims for discrimination and harassment
(including, but not limited to, race, sex, religion, national origin, age,
marital status or medical condition, disability, sexual orientation, or any
other characteristic protected by federal, state or local law); claims for
benefits (except where an employee benefit or pension plan specifies that its
claims procedure shall culminate in an arbitration or other procedure different
from this one); and claims for violation of any public policy, federal, state or
other governmental law, statute, regulation or ordinance.  The arbitration will
be conducted in Los Angeles County.   The arbitration shall provide for written
discovery and depositions adequate to give the parties access to documents and
witnesses that are essential to the dispute.  The arbitrator shall have no
authority to add to or to modify this Agreement, shall apply all applicable law,
and shall have no lesser and no greater remedial authority than would a court of
law

 

--------------------------------------------------------------------------------


 

resolving the same claim or controversy.  The arbitrator shall issue a written
decision that includes the essential findings and conclusions upon which the
decision is based, which shall be signed and dated. Executive and the Bank shall
each bear his or its own costs and attorneys’ fees incurred in conducting the
arbitration and, except in such disputes where Executive asserts a claim
otherwise under a state or federal statute prohibiting discrimination in
employment (“a Statutory Claim”), or unless required otherwise by applicable
law, shall split equally the fees and administrative costs charged by the
arbitrator and AAA.  In disputes where Executive asserts a Statutory Claim
against the Bank, Executive shall be required to pay only the AAA filing fee to
the extent such filing fee does not exceed the fee to file a complaint in state
or federal court.  Executive shall pay the balance of the arbitrator’s fees and
administrative costs.  Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.

 

14.           Waiver of Breach.  Any waiver of any breach of this Agreement
shall not be construed to be a continuing waiver or consent to any subsequent
breach on the part either of the Executive or of the Bank.  No delay or omission
in the exercise of any power, remedy, or right herein provided or otherwise
available to any party shall impair or affect the right of such party thereafter
to exercise the same.  Any extension of time or other indulgence granted to a
party hereunder shall not otherwise alter or affect any power, remedy or right
of any other party, or the obligations of the party to whom such extension or
indulgence is granted except as specifically waived.

 

15.           Non-Assignment; Successors. Neither party hereto may assign his or
its rights or delegate his or its duties under this Agreement without the prior
written consent of the other party; provided, however, that: (i) this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Bank upon any sale of all or substantially all of the Bank’s assets, or upon
any merger, consolidation or reorganization of the Bank with or into any other
corporation, all as though such successors and assigns of the Bank and their
respective successors and assigns were the Bank; and (ii) this Agreement shall
inure to the benefit of and be binding upon the heirs, assigns or designees of
the Executive to the extent of any payments due to them hereunder.  As used in
this Agreement, the term “Bank” shall be deemed to refer to any such successor
or assign of the Bank referred to in the preceding sentence.

 

16.           Withholding of Taxes. All payments required to be made by the Bank
to the Executive under this Agreement shall be subject to the withholding and
deduction of such amounts, if any, relating to tax, and other payroll deductions
as the Bank may reasonably determine it should withhold and/or deduct pursuant
to any applicable law or regulation (including, but not limited to, the
Executive’s portion of social security payments and income tax withholding) now
in effect or which may become effective any time during the term of this
Agreement.

 

17.           Excise Tax Provision.  Notwithstanding anything elsewhere in this
Agreement to the contrary, if any of the payments or benefits provided for in
this Agreement, together with any other payments or benefits which the Executive
has the right to receive from the Bank (or its affiliated companies), would
constitute a “parachute payment” as defined in Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), the parties agree that
the payments or benefits provided to the Executive pursuant to this Agreement
shall be reduced (in each case, in such manner as the Executive in his sole
discretion shall determine) so

 

--------------------------------------------------------------------------------


 

that the present value of the total amount received by the Executive that would
constitute a “parachute payment” will be one dollar ($1.00) less than three
(3) times the Executive’s base amount (as defined in Section 280G of the Code)
and so that no portion of the payment or benefits received by the Executive
would be subject to the excise tax imposed by Section 4999 of the Code.

 

18.           Indemnification.  To the fullest extent permitted by law,
regulation, and the Bank’s Articles of Incorporation and Bylaws, the Bank shall
pay as and when incurred all expenses, including legal and attorney costs,
incurred by, or shall satisfy as and when entered or levied a judgment or fine
rendered or levied against, Executive in an action brought by a third party
against Executive (whether or not the Bank is joined as a party defendant) to
impose a liability or penalty on Executive for an act alleged to have been
committed by Executive while an officer of the Bank; provided, however, that
Executive was acting in good faith, within what Executive reasonably believed to
be the scope of Executive’s employment or authority and for a purpose which the
Executive reasonably believed to be in the best interests of the Bank or the
Bank’s shareholders, and in the case of a criminal proceeding, that the
Executive had no reasonable cause to believe that Executive’s conduct was
unlawful.  Payments authorized hereunder include amounts paid and expenses
incurred in settling any such action or threatened action.  All rights hereunder
are limited by any applicable state or Federal laws.

 

19.           Severability.  To the extent any provision of this Agreement or
portion thereof shall be invalid or unenforceable, it shall be considered
deleted therefrom (but only for so long as such provision or portion thereof
shall be invalid or unenforceable) and the remainder of such provision and of
this Agreement shall be unaffected and shall continue in full force and effect
to the fullest extent permitted by law if enforcement would not frustrate the
overall intent of the parties (as such intent is manifested by all provisions of
the Agreement including such invalid, void, or otherwise unenforceable portion).

 

20.           Payment.  All amounts payable by the Bank to the Executive under
this Agreement shall be paid promptly on the dates required for such payment in
this Agreement without notice or demand.  Any salary, benefits or other amounts
paid or to be paid to Executive or provided to or in respect of the Executive
pursuant to this Agreement shall not be reduced by amounts owing from Executive
to the Bank.

 

21.           Expenses.  The Bank shall pay or reimburse the Executive for all
legal fees and expenses incurred by him in the drafting, review and negotiation
of this Agreement.

 

22.           Authority.  Each of the parties hereto hereby represents that each
has taken all actions necessary in order to execute and deliver this Agreement.

 

23.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

24.           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of California, without giving
effect to the choice of law principles thereof.

 

--------------------------------------------------------------------------------


 

25.           Entire Agreement.  This Agreement and written agreements, if any,
entered into concurrently herewith constitute the entire agreement by the Bank
and the Executive with respect to the subject matter hereof and merges and
supersedes any and all prior discussions, negotiations, agreements or
understandings between the Executive and the Bank with respect to the subject
matter hereof, whether written or oral, including without limitation, the oral
discussions referred to and the provisions set forth in electronic e-mail
exchanges dated February 21, 2003 and February 23, 2003, provided, however, that
Executive shall be entitled to any unpaid pre-opening consulting fees and
expense reimbursements provided therein. This Agreement may be amended or
modified only by a written instrument executed by the Executive and the Bank.
With regard to such amendments, alterations, or modifications, facsimile
signatures shall be effective as original signatures.  Any amendment,
alteration, or modification requiring the signature of more than one party may
be signed in counterparts.

 

26.           Further Actions.  Each party agrees to perform any further acts
and execute and deliver any further documents reasonably necessary to carry out
the provisions of this Agreement.

 

27.           Time of Essence.  Time is of the essence of each and every term,
condition, obligation and provision hereof.

 

28.           No Third Party Beneficiaries.  This Agreement and each and every
provision hereof is for the exclusive benefit of the parties and not for the
benefit of any third party.

 

29.           Headings.  The headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, or extend or interpret the
scope of this Agreement or of any particular provision hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

1st CENTURY BANK, National Association (In
Organization)

 

 

 

 

 

 

 

By:

/s/ Alan I. Rothenberg

 

 

 Alan I. Rothenberg

 

 

 Chairman of the Organizing Board

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Richard S. Cupp

 

Richard S. Cupp

 

--------------------------------------------------------------------------------